DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status


Claims 1, 10, 18, 27, 35, and 37 are amended.
Claims 9 and 26 are canceled.
No new claims are added.
Claims 1-2, 4-6, 10-11, 14, 18-19, 21-23, 27-28, 31, 35-38 are pending for examination.
Response to arguments






Re: 35 U.S.C. § 103 rejection
Applicant’s arguments have been fully considered. Applicant’s arguments with respect to now canceled claims 9 have been considered but are moot because the new ground of rejection does not rely on the reference (R2-165644) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.








Claims 1-2, 6, 10-11, 14, 18-19, 23, 27-28, 31, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0049047 A1), hereinafter “Lin” in view of “Enhancement of LCP for Supporting Multiple Numerologies in NR”, R2-166469, hereinafter “R2-166469”.
Claims 1 and 18:
Regarding claim 1, Lin teaches a ‘method in a first radio node for performing measurements in a
communication network’ (Lin: [Abstract], “Methods and apparatuses for performing a measurement in a wireless communication system are disclosed herein”).
Lin in Clm. 9 discloses, “A method for performing a measurement, the method comprising: performing, by the UE, a first type of measurement with a first numerology; and performing, by the UE, a second type of measurement with a second numerology”.
The disclosure above provides information regarding ‘combined capability’ of the UE, which may be considered the first radio node. The disclosure also teaches ‘measurements based on a first numerology and measurements based on a second numerology’.
 Lin however does not explicitly disclose ‘radio node to perform simultaneously measurements’.
Though not expressly disclosed, it would have been obvious to a person of ordinary skill from Lin’s disclosure, “Inter-frequency and inter-RAT measurement requirements within this clause rely on the UE being configured with one measurement gap pattern unless the UE has signaled that it is capable of conducting such measurements without gaps” ([1110], lines 5-9), teaches about UE’s capability of simultaneous measurements. Simultaneous measurement capability removes the requirement for provision of a measurement gap for UE to perform simultaneous measurements.
Lin teaches, ‘performing a first amount of measurements on a first signal based on the first numerology’ (Lin: Fig. 39, block 3905, “The UE performs a first type of measurement with a first numerology”; also in Clm. 9, as disclosed above); and ‘performing a second amount of measurements on a second signal based on the second numerology’ (Lin: Fig. 39, block 3910, “The UE performs a second type of measurement with a second numerology”; also in Clm. 9, as disclosed above).
Lin teaches, ‘relation between the first numerology and second numerology’ (Lin: [1122], lines 4-9, “Considering the standardization and implementation efforts as well as the multiplexing capability among different numerologies, it would be beneficial to have some relationship between the different numerologies”).
In [1166], Lin with reference to Figs. 34-36, discloses reference signal transmitted through a numerology and “the UE performs a measurement with the reference signal” ([1166], lines 10-11). In [1167-1168], Lin discloses relationship between allocated bandwidths used to perform measurements and the bandwidths are configured for numerologies configured for the UE and that they may overlap with each other, as disclosed, “In an alternate embodiment, the first bandwidth and the second bandwidth overlap each other. In yet another embodiment, the second bandwidth is within the first bandwidth. That is, the second bandwidth is a resource subset of the first bandwidth” ([1168], lines 4-8).
	Lin however does not expressly teach, ‘wherein performing one of the first and second amounts of measurements is based on a relation between the first numerology and second numerology’.
R2-166469, an analogous prior art, in the same field of endeavor teaches relationship between the numerologies in terms of overlapping or non-overlapping criteria, as disclosed below, 
“Proposal 1: The following assumptions can be considered as a baseline for the discussion on the RAN part of network slicing.
(1) A UE can use multiple slices simultaneously.
(2) One slice either uses dedicated radio resources or shares radio resources with other slices.
(3) Radio resources with different numerologies can be assigned to a UE to support multiple slices”.
Sharing resources may be in time or in frequency, as taught by R2-166469, § 2, items 2 and 3.
Though Lin or R2-166469 does not expressly teach, ‘wherein performing one of the first and second amounts of measurements is based on relation between the first numerology and second numerology’, it is obvious to one of ordinary skill in art before the effective filing date of the claimed 
A person of ordinary skill would be motivated to combine the disclosures for optimization of measurements in the combined resources by use of overlap. 
Regarding claim 18, it is for an apparatus implementing method of claim 1. The claim is rejected based on the rejections of claim 1.

Claims 2 and 19:
Regarding claim 2, combination of Lin and R2-166469 teaches the method of claim 1.
As discussed above in claim 1, the relationship between the first numerology and the second numerology will determine the total number of measurements, on criteria of sharing resources. When resources are shared, the required number of measurements will be less.
Therefore, it may be concluded that combination of Lin and R2-166469 teaches the claim element, ‘the method further comprising performing radio measurements, based on the relation between the first numerology and second numerology’.
Regarding claim 19, it is for an apparatus implementing method of claim 2. The claim is rejected based on the rejections of claim 2.

Claims 6 and 23:
Regarding claim 6, combination of Lin and R2-166469 teaches the method of claim 1.
Combination of Lin and R2-166469 however does not expressly teach, ‘wherein the first amount of measurements and the second amount of measurements are performed over a measurement time T0 which is a function of a first measurement time T1 over which one or more measurements based on the first numerology are performed and a second measurement time T2 over which one or more measurements based on the second numerology are performed’.
Though not expressly taught, from teaching by Lin regarding multiplexing capability of different numerologies or resource sharing by R2-166469 in time and frequency, it is obvious to one of ordinary skill in the art, when the resource for numerologies are shared in time, T0 will be related to T1 and T2.
If measurements for the first numerology do not overlap with those for the second numerology, T0 would be a sum of T1 and T2. If the measurements overlap in time, then if range of T1 is from t11 to t12 and T2 is from t21 to t22, T0 will equal to t22-t11, which is obviously less than T1+T2.
Therefore, it may be concluded that the prior art teach the claim in an implied way.
Regarding claim 23, it is for an apparatus implementing method of claim 6. The claim is rejected based on the rejections of claim 6.

Claims 10 and 27:
Regarding claim 10, combination of Lin and R2-166469 teaches the method of claim 1. 
 Though combination of Lin and R2-166469 does not expressly teach, ‘the method further comprising sending an indication of the determined capability to at least one second node’, it is implied that the determined capability is sent to the second node for necessary course of action by the second node, based on the capability information. Without the information, the base station, e.g. won’t be able to decide whether to allocate measurement gap for measurements by the first node, if not capable of simultaneous measurements.
	
	
		
Regarding claim 27, it is for an apparatus implementing method of claim 10. The claim is rejected based on the rejections of claim 10.

Claims 11 and 28:
Regarding claim 11, combination of Lin and R2-166469 teaches the method of claim 1.
As discussed above in claim 10, when measurements are performed in non-overlapping time resources, the numerologies obviously are not shared or multiplexed in time and when the measurements are performed in same time resources, the numerologies obviously are shared or multiplexed in time. 
Therefore, it may be concluded that combination of Lin and R2-166469 teaches the claim, ‘wherein a relation between the first and second amounts of measurements is different dependent on whether the first amount and the second amount of measurements are performed in non-overlapping time resources or in the same time resources’.
Regarding claim 28, it is for an apparatus implementing method of claim 11. The claim is rejected based on the rejections of claim 11.

Claims 14 and 31:
Regarding claim 14, combination of Lin and R2-166469 teaches the method of claim 1.
Lin teaches, ‘wherein the first numerology and the second numerology are any one or more of:  subcarrier spacing, number of subcarriers per resource block, cyclic prefix length, number of resource blocks within the bandwidth, subframe duration, Transmission Time Interval (TTI)  duration, slot duration and number of symbols within a certain time unit’ (Lin: [1121] teaches numerology as a combination of choices of subcarrier spacing, number of symbols, subframe duration, TTI length, number of PRB, design of CP, etc.
Regarding claim 31, it is for an apparatus implementing method of claim 14. The claim is rejected based on the rejections of claim 14.

Claims 35 and 37:
Claim 35 is a method by the second node. Second node performs functions complementary to the methods performed by the first node, which is discussed above in claim 1. The teachings of the claim elements are implied based on the rejection of claim 1.
Claim 37 is device implementing method of claim 35. It is a change in category with respect to claim 35. Claim is rejected based on rejection of claim 35.

Claims 36 and 38:
Regarding claim 36, combination of Lin and R2-166469 teaches the method of claim 35. 
The claim element, ‘sending a message to the first radio node, the message comprising the combined capability for configuring the measurements based on the combined capability’ is discussed above in claim 1. Claim is rejected as per discussion in claim 1.
Claim 38 is for device implementing method of claim 36. It is a change in category with respect to claim 36. Claim is rejected based on rejection of claim 36.

Claims 4-5 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Lin and R2-166469 as applied to claim 1 above, and further in view of NURMINEN et al. (US 2018/0103474 A1) supported by provisional application 62/406,064, hereinafter “NurminenProv”.
Claims 4 and 21:
Regarding claim 4, combination of Lin and R2-166469 teaches the method of claim 1.
wherein the first amount of measurements and the second amount of measurements are performed in parallel’. 
NurminenProv in the same field of endeavor teaches, ‘wherein the first amount of measurements and the second amount of measurements are performed in parallel’ ([0033], lines “When the UE has received the DMTC configurations, it can deduce if any and how many of the DMTC configurations are overlapping in time. Based on this, the UE may apply parallel or serial monitoring of the LAA SCCs, i.e., is allowed to relax (scale) the performance requirements according to whether SCCs are synchronized or not”; [0034] lines 5-6, “Additionally, the UE can indicate to the network its capability of being able to do parallel measurements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of NurminenProv with that of Lin and R2-166469 so that UE capability is taken into consideration for capability for measurements in parallel as disclosed above. Motivation for measurement in parallel is reduction of latency in measurement and should be taken advantage of whenever possible.
Regarding claim 21, it is for an apparatus implementing method of claim 4. The claim is rejected based on the rejections of claim 4.
	
Claims 5 and 22:
Regarding claim 5, combination of Lin and R2-166469 teaches the method of claim 1.
Combination of Lin and R2-166469 however does not expressly teach, ‘wherein the first amount of measurements and the second amount of measurements are performed in separate time resources’.
NurminenProv in the same field of endeavor teaches, ‘wherein the first amount of measurements and the second amount of measurements are performed in separate time resources’  (NurminenProv: [0023], lines 4-10, “some implementations have limitations on the number of LAA carriers it can measure simultaneously (i.e., in parallel). This limitation has led to a proposal that all measurements on LAA carriers with configured SCell (deactivated and activated SCells) needs to be done in serial manner - i.e., all requirements are scaled linearly with the number of component carriers in a similar manner as for gap assisted inter-frequency measurements”; serial manner implies in separate time resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of NurminenProv with that of Lin and R2-166469 so that UE capability is taken into consideration for its measurement capability as disclosed above.
Regarding claim 22, it is for an apparatus implementing method of claim 5. The claim is rejected based on the rejections of claim 5.
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0118054 A1 discusses systems and methods for configuring carriers using overlapping sets of candidate numerologies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462